            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MATTHEW TIMOTHY NORRIS, :
        Petitioner      :
                        :                         No. 1:18-cv-2264
        v.              :
                        :                         (Judge Rambo)
GILMORE SUPERINTENDENT :
SCI-GREENE, et al.,     :
        Respondents     :
                                 ORDER

     AND NOW, on this              day of November 2018, in accordance with

this Court’s accompanying Memorandum, IT IS ORDERED THAT:

     1. Petitioner’s motion for leave to proceed in forma pauperis (Doc. No. 2),
        is GRANTED and the petition is deemed filed;

     2. Petitioner’s motion for Rule 60(b)(6) relief (Doc. No. 1), construed as a
        petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, is
        DENIED for lack of jurisdiction as being a second or successive § 2254
        petition; and

     3. The Clerk of Court is direced to CLOSE this case.


                                     S/Sylvia H. Rambo
                                     SYLVIA H. RAMBO
                                     United States District Judge
